Citation Nr: 1519660
Decision Date: 05/07/15	Archive Date: 07/07/15

DOCKET NO.  13-07 764	)        DATE MAY 7 2015

On appeal from the Department of Veterans Affairs Medical and Regional Office Center in Wichita,
Kansas

THE ISSUE

Entitlement to service connection for a fallen arch of the right foot, to include as secondary to degenerative arthritis of the right ankle.

REPRESENTATION 

Appellant represented by:   Texas Veterans Commission

ATTORNEY FOR THE BOARD 

M. Pryce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1985 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Appeals VA Regional Office (RO) in Wichita Kansas.

The Veteran has also appealed the issue of an increased disability ratings for degenerative arthritis of the right ankle and osteoarthritis of the right knee. Those issues have been remanded by the Board for further development and are separate from this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.

REMAND

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A medical opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'" Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions," Stefl, 21 Vet. App. at 124-25, and the "examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two," Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). Thus, the clinician completing the examination report must support his or her medical findings with adequate medical analysis, Stefl and Nieves-Rodriguez, both supra. Further, it is incumbent on an examiner to consider all of the relevant evidence before forming an opinion. Stefl, 21 Vet. App. at 124; Caffrey v. Brown, 6 Vet App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").

-2-

The Veteran filed his claim for service connection for a right fallen arch in August 2010. In connection with his claim, the Veteran submitted multiple VA treatment records concerning his right foot. Specifically, he submitted VA treatment records dated between December 2006 and May 2007, in which he was clearly diagnosed with a fallen arch on his right side and was prescribed orthotic arch supports to aid in the reduction of foot pain.

In May 2011, the Veteran was afforded a VA examination in connection with his claim. In the resulting report, the VA examiner noted the prior diagnosis and continued use of arch supports to manage foot and ankle pain with excessive walking and standing. He also noted that the Veteran has degenerative arthritis of the right ankle. However, the VA examiner then stated that the Veteran had normal longitudinal arches bilaterally. The examiner did not address whether the Veteran's symptoms could be etiologically linked to his degenerative arthritis.

Upon review of the evidence of record, the Board finds that the May 2011 VA examination report is inadequate for two reasons. First, although the VA examiner found that the Veteran had a normal foot, he failed to provide an adequate explanation for rejecting the Veteran's prior diagnosis of a right fallen arch. Because there is insufficient medical analysis rejecting the prior diagnosis, the Board is unable to weigh the May 2011 VA examination against the contrary medical evidence. Second, the VA examiner noted the existence of symptomatology, to include foot pain, but failed to provide any opinion as to what may be the cause of that symptomatology in the absence of a fallen arch, and if those symptoms are attributable to a diagnosis, whether it is related to the Veteran's service-connected arthritis of the right ankle. Therefore, the Board finds that a remand is necessary to ensure the Veteran has been provided with an adequate medical examination and opinion in connection with his claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination with an appropriate specialist, to include an orthopaedist or

-3-

podiatrist, in connection with his claim for service connection for a right fallen arch. The entire record, to include the 2006-2007 diagnosis of a fallen arch and a copy of this remand, must be made available to the examiner for review.

The examiner should conduct a thorough review of the record and a physical examination and indicate whether, if any, a fallen arch is present. If a fallen arch is found, the examiner should opine whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's fallen arch is the result of his arthritis of the right ankle.

If the examiner finds that the Veteran does not have a fallen arch, a reasoned analysis for rejecting the prior diagnosis must be given. Thereafter, the examiner should also discuss the Veteran's symptomatology and provide a diagnosis associated with those symptoms, if possible. If the examiner finds that a diagnosis is not possible without resorting to speculation, then he or she must explain the basis for such a finding. If a diagnosis is given, the examiner should opine whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's diagnosed foot condition is the result of his arthritis of the right ankle.

A complete rationale should be provided for any opinion given, to include citation to facts in the record, medical treatise evidence, or known medical principles.

2.  After completing the requested actions, the AOJ should undertake any additional development deemed

-4-

warranted. Thereafter, the AOJ should re-adjudicate the claim in light of all pertinent evidence and legal authority. If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and be afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369(1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

-5-


